UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6060



KEVIN K. WALLACE,

                                             Plaintiff - Appellant,

          versus

W. BARR, Sergeant; CORRECTIONAL OFFICER GOLD-
BERG; CORRECTIONAL OFFICER STELPER; SERGEANT
HICKS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-
1945-MJG)

Submitted:   May 29, 1997                   Decided:   June 10, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin K. Wallace, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin K. Wallace appeals from the district court order grant-

ing summary judgment in favor of the Defendants in his action filed

under 42 U.S.C. § 1983 (1994). We affirm.

     Wallace's complaint alleges two potential violations of his
constitutional rightsCemployment of excessive force, and intoler-

able conditions of punitive confinement. Addressing Wallace's

excessive force claim, the record discloses no more than de minimis

injury and the use of only a small quantity of mace to aid in the

control of a recalcitrant prisoner. Accordingly, we agree with the
district court's grant of summary judgment as to this claim. See
Norman v. Taylor, 25 F.3d 1259 (4th Cir. 1994) (en banc); Williams

v. Benjamin, 77 F.3d 756, 763 (4th Cir. 1996). Turning to the con-

ditions of confinement claim, we find summary judgment to again be

appropriate given Wallace’s failure to demonstrate serious physical

or emotional injury resulting from the punitive confinement at
issue. See Strickler v. Waters, 989 F.2d 1375, 1380-81 (4th Cir.

1993). We therefore affirm the district court's grant of summary
judgment as to both claims.* We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED


    *
        We also deny appellant's motion for appointment of counsel.

                                 2